FILED
                              NOT FOR PUBLICATION                           DEC 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JAIME LUIS ZAMORA-MALDONADO,                     No.   14-74045
AKA Jaime Zamora, AKA Jaime Louis
Zamora, AKA Jaime Luis Zamora, AKA               Agency No. A017-910-371
Jaine Luis Zamora, AKA Jimmy Luis
Zamora,
                                                 MEMORANDUM*
               Petitioner,

 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2016**

Before:        WALLACE, LEAVY, and FISHER, Circuit Judges.

      Jaime Luis Zamora-Maldonado, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s (“IJ”) decision denying cancellation of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review de novo due process claims.

Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny the petition for

review.

      The record does not support Zamora-Maldonado’s contention that he was

denied a full and fair hearing. See id. (due process claims require showing that

proceedings were “so fundamentally unfair that the alien was prevented from

reasonably presenting his case”) (internal quotation marks and citation omitted));

Almaghzar v. Gonzales, 457 F.3d 915, 922 (9th Cir. 2006) (petitioner “had ample

opportunity to present his case, and the record as a whole does not suggest that the

IJ did not conduct the hearing with an open mind”).

      PETITION FOR REVIEW DENIED.




                                          2                                   14-74045